Citation Nr: 0305481	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1945.  He died in September 1995; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Nashville, Tennessee RO.  This case was before the Board in 
July 1999 when it was remanded for additional development.

In March 1999, a hearing before the undersigned Veterans Law 
Judge was held at the Nashville RO.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1944 to 
October 1945; he died in September 1995.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound of the left 
leg, evaluated as 30 percent disabling, and traumatic 
arthritis of the left ankle, evaluated as 10 percent 
disabling.

3.  The immediate cause of the veteran's death was 
hypernephroma; peripheral vascular disease, diabetes mellitus 
and hypertension were significant conditions contributing to 
death.

4.  The veteran's peripheral vascular disease was worsened by 
his service-connected gunshot wound residuals.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West. 2002); 38 
C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
regulations implementing it.

Factual Background

The veteran had active service from July 1944 to October 
1945.  The veteran's service medical records are negative for 
complaints or findings related to hypernephroma, peripheral 
vascular disease, diabetes mellitus, or hypertension.  
Service medical records note that the veteran sustained a 
through and through gunshot wound and comminuted fractures of 
his left lower leg.

A June 1979 VA examination report notes the veteran's 
complaints of pain, swelling and increased pigmentation in 
the left leg.  The diagnoses included residuals of gunshot 
wound of the left lower leg.

A January 1981 certificate from John H. Lillard, M.D., 
indicates that the veteran experienced claudication and had 
gross skin changes compatible with circulatory problems.  The 
diagnosis was old gunshot injury of the left leg with 
progressive sequelae of innervation circulation, muscular 
atrophy type.

A November 1981 letter from Allan C. Chastain, M.D., notes 
the veteran's history of combat injury to his left leg and 
current findings of chronic circulatory problems with his 
legs, with marked peripheral edema.  

The veteran died at home in September 1995.  The veteran's 
official death certificate indicates that hypernephroma was 
certified as the immediate cause of death.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death were peripheral vascular disease, 
diabetes mellitus and hypertension.

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound of the left leg, 
evaluated as 30 percent disabling, and traumatic arthritis of 
the left ankle, evaluated as 10 percent disabling.

During a March 1999 travel Board hearing, the appellant 
testified that she believed that the veteran's service-
connected gunshot wound residuals played a causal role in his 
death.

In an August 1999 letter, Dr. Chastain notes the veteran's 
history of peripheral vascular disease, diabetes mellitus and 
atherosclerotic vascular disease.  Dr. Chastain opined that 
the veteran, "had leg problems that contributed 
significantly to his medical problems and that these problems 
were related to his injury while in military service."

A June 2000 VA opinion notes that, although there was no 
autopsy, the evidence shows that the veteran's death was due 
to metastatic renal cancer.  The opinion also notes that 
"[i]t cannot be ruled out that his service connected gunshot 
wound worsened the veteran's peripheral vascular disease, but 
it is remote that it played a material cause or role in his 
death."

Upon review of the evidence in January 2003, the Board 
forwarded the veteran's records to a medical expert 
associated with VA for an opinion with respect to the 
following question:  Is it as least as likely as not that one 
or both of the service-connected disabilities caused or 
chronically worsened the veteran's peripheral vascular 
disease or otherwise played a material causal role in the 
veteran's death?

By way of response, dated in January 2003, the Chief, Section 
of Vascular Surgery, at the Cincinnati VA Medical Center 
rendered an opinion which, in pertinent part, reads as 
follows:

General comments:  I have reviewed the 
written material which has been provided 
to me in total.  I feel that I can make 
general comments concerning the 
[veteran's] lower extremity disease based 
on my expertise and the records which 
have been provided to me; however, I am 
unable to provide definitive information 
due to the lack of objective testing of 
the [veteran's] lower extremity arterial 
disease and objective testing of his 
lower extremity venous disease.  In 
addition, I am unable to render an 
opinion regarding his immediate cause of 
death due to the fact that this is 
outside the scope of my practice and the 
fact that no tissue diagnosis or autopsy 
were obtained.

Peripheral vascular disease:  The 
[veteran] sustained a gunshot wound to 
his left leg in the service in 1945.  
This injury is consistent with possibly 
developing chronic arterial and/or venous 
problems in the future.  However, the 
[veteran's] history of obesity, smoking 
history, and diabetes could also explain 
difficulty with his arterial system 
and/or venous system in his lower 
extremities.  There is only one brief 
notation of his arterial exam following 
his injury in the record.  There is no 
evidence of documented lower extremity 
non-invasive arterial testing which would 
have defined the level of his arterial 
insufficiency.  My general impression is 
that his obesity and presumed cardiac 
dysfunction could have led to most of the 
swelling in his lower extremities.

Based on the written record, it is my 
opinion that his lower extremity 
disabilities related to his injury could 
have worsened his peripheral vascular 
disease.  It is also my opinion that this 
did not play a material causal role in 
the [veteran's] death.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the appellant contends that the veteran's 
service-connected gunshot wound residuals played a causal 
role in his death.  The veteran's death certificate shows 
that, while the immediate cause of his death was 
hypernephroma, peripheral vascular disease was a significant 
condition contributing to his death.  

The Board finds that the evidence supports the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board notes that prior to his death in 
1995, the veteran was treated for circulatory problems in his 
left leg.  His private physicians related these problems to 
the veteran's service-connected residuals of a gunshot wound 
of the left leg.  Moreover, in the January 2003 VA medical 
opinion, it was stated that the veteran's, "lower extremity 
disabilities related to his injury could have worsened his 
peripheral vascular disease."  While the VA physician opined 
that, "this did not play a material causal role in the 
[veteran's] death," he also stated that he was "unable to 
render an opinion regarding [the veteran's] immediate cause 
of death due to the fact that this [was] outside the scope of 
[his] practice and the fact that no tissue diagnosis or 
autopsy was obtained."

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In according the appellant every benefit of the 
doubt, service connection is warranted for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

